May 19, 2011 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Jackson National Life Insurance Company Jackson National Separate Account – I (“Registrant”) File Nos. 333-119656 and 811-08664 Dear Commissioners: For the above referenced Registrant, this filing is Post-Effective Amendment No. 26 under the Securities Act of 1933, and Amendment No. 262 under the Investment Company Act of 1940, to the registration statement (the “Amendment”).We are making this filing pursuant to rule 485(a)(1) under the Securities Act of 1933. The supplement in the Amendment includes a change to the mortality and expense risk charge and a change to the optional features available under the LifeGuard Freedom Flex Guaranteed Minimum Withdrawal Benefit (GMWB). Please note that several other currently registered annuity contracts will contain the change related to the LifeGuard Freedom Flex GMWB.Regarding the additional contracts and related registration statements, a request for approval pursuant to Rule 485(b)(1)(vii) will follow this filing. If you have any questions, please call me at (517) 367-3872, or Joan E. Boros, Jorden Burt LLP at (202) 965-8150. Yours truly, /s/ FRANK J. JULIAN Frank J. Julian Associate General Counsel cc:Ellen Sazzman Joan E. Boros
